DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1.	The terminal disclaimer filed on 09/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,542,056 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
2.	Claims 21-40 (renumbered as claims 1-20) are allowed.
3.	With regard to independent claim 21, the closest prior art Seavey (US PG Pub. No. 2012/0329474) discloses a resource management system 110 comprising of server 150 which is communicatively coupled to mobile devices 180 and several facilities 190 (please see figure 1). An access point 120 may be located in a room for providing location information of the room where the mobile device is located (please see paragraphs [0016]-[0017]). Furthermore, said room and mobile device are registered with said resource management system (please see paragraphs [0030], [0043]) and thus addressing the limitation(s): 
“	at least one server computer device; and
at least one conference appliance communicatively connectable to the server computer
device to register with the server computer device so that a location of the conference appliance is published so that the location of the conference appliance is determinable by a terminal device registered with the at least one server computer device	”
	Seavey, however, does not explicitly disclose the feature “the terminal device communicatively connectable to the at least one server and the conference appliance, the terminal device configured to register with the at least one server computer device to utilize a social networking service hosted by the at least one server computer device, the terminal device configured to communicate authentication information to the at least one server computer device before establishing a connection for use of the social networking service”.
	Another prior art Cicic (US PG Pub. No. 2013/0242803) discloses the ability of a user to access web server via the browser by first registering with the system. The user provides its credentials for an existing account with the social network provider (please see paragraph [0069]). The user can then initiate an IP telephony call with users by sending an INVITE request and receiving an SIP REFER request from the connection server 2 listing one or more endpoints (please see paragraphs [0071]-[0073]) and thus disclosing the feature “the terminal device communicatively connectable to the at least one server and the conference appliance, the terminal device configured to register with the at least one server computer device to utilize a social networking service hosted by the at least one server computer device, the terminal device configured to communicate authentication information to the at least one server computer device before establishing a connection for use of the social networking service”.
	Neither Seavey nor Cicic explicitly addresses the feature "the terminal device configured to generate a graphical user interface after registration with the at least one server device to facilitate receipt of input from a user for communicating requests for social network services to the at least one server computer device, the graphical user interface having icons, each icon representing an entity that is joinable to a communication session”
	Another prior art, Shapiro (US PG Pub. No. 2015/0180821), discloses the initiating user sending invitation requests to all participants including the agent (i.e. an entity much like the conference appliance or MCU) for setting up the conference call. Said agent together with the VC server generates a room URL to be sent to all participating users (please see paragraphs [0035]-[0037] and figures 2A, 2B and 5) as the response to the request. In this case, the initiating user is registered (please see paragraph [0035]) and said call initiation process involves the use of a graphical user interface (please see figures 2A, 2B and 5B, the initiating user providing the necessary credentials for initiating the call and the VC server and agent generating a URL room as a response). Thus, Shapiro does teach the above limitation(s) "the terminal device configured to generate a graphical user interface after registration with the at least one server device to facilitate receipt of input from a user for communicating requests for social network services to the at least one server computer device, the graphical user interface having icons, each icon representing an entity that is joinable to a communication session”.
	None of the prior art(s) clearly addresses “each conference appliance being represented as a respective one of the icons for joining to the conference communication session such that input for selection of the conference appliance for utilization of the conference appliance in the conference communication session is providable via selection of the icon representing that conference appliance”, “the server computer device is configured to: communicate with a communication device to automatically schedule use of resources for the conference communication session based on information included in the communication from the terminal device such that the communication device reserves conference communication session resources so that the conference communication resources are available for the conference communication session when that conference communication session is scheduled to occur ”.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 21 (same is true for claims 35 and 40) is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474